DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 9-16 are rejected under 35 U.S.C. 35 U.S.C. §102(a)(1) as being anticipated by Ahmadi et al. (U.S. Patent Application Publication No. 2007/0145164 A1).
Regarding claim 9, Ahmadi discloses a nozzle assembly for jetting an adhesive (Abstract of Ahmadi, jetting dispenser comprising a nozzle; [0008] of Ahmadi, dispenser can be used to dispense adhesive), the nozzle assembly comprising: a body defining a chamber therein between an inlet and an outlet (FIG. 1 of Ahmadi, fluid chamber #32 having an inlet connected to fluid conduit and channel outlet #18), the chamber being configured to receive the adhesive through the inlet and to allow the adhesive to exit through the outlet (FIG. 1 of Ahmadi, FIG. 1 of Ahmadi, fluid chamber #32 receives fluid from supply #70 via fluid conduit which exits chamber through channel outlet #18); a valve seat disposed adjacent to the outlet (FIG. 1 of Ahmadi, valve seat #20); a valve stem configured to slidably move within the chamber towards and away from the valve seat and to contact the valve seat (FIG. 1 of Ahmadi, valve member #22); and a plurality of outlet channels in fluid communication with the outlet of the chamber, each of the plurality of outlet channels being configured to receive the adhesive from the chamber (FIG. 5B of Ahmadi, fluid passages #94b, #96b, #98b), wherein the valve stem is configured to impact the valve seat (FIG. 1 of Ahmadi, valve member #22 contacts valve seat #20), such that a discrete volume of the adhesive is forcefully ejected from the plurality of outlet channels due to the momentum of the impact between the valve stem and the valve seat onto a surface ([0009] of Ahmadi, movement of valve member toward valve seat jets liquid material from nozzle outlets; [0001] of Ahmadi, dispenser dispenses discrete amounts of material).
Ahmadi does not specifically disclose that the nozzle assembly is for jetting an adhesive to bond fabrics and that the adhesive is dispensed onto a first fabric.  As set forth in the MPEP, however, a claim is only limited by positively recited elements (MPEP § 2115).  Thus, the "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims."  In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). (MPEP §2115).
Regarding claim 10, Ahmadi discloses that, when the valve stem is moved toward the valve seat, the adhesive in the chamber is moved towards and through the outlet ([0009] of Ahmadi, [0009] of Ahmadi, movement of valve member toward valve seat jets liquid material from nozzle outlets).
Regarding claim 11, Ahmadi discloses that each of the plurality of outlet channels is configured to receive a substantially equal portion of the adhesive from the chamber ([0029] of Ahmadi, droplets jetted from outlets are substantially the same size).
Regarding claim 12, Ahmadi discloses a fluid-tight seal between the valve stem and the valve seat when the valve stem is in contact with the valve seat to prevent the adhesive from moving out of the chamber through the outlet ([0023] of Ahmadi, valve member #22 contacts valve seat #20 to block liquid material from exiting the housing).
Regarding claim 13, Ahmadi discloses that the plurality of outlet channels are splayed relative to each other, such that at least some of the plurality of outlet channels face different directions (FIG. 5B of Ahmadi, fluid passages #94b, #96b, #98b splayed relative to each other and face different directions).
Regarding claim 14, Ahmadi discloses that the plurality of outlet channels includes three outlet channels (FIG. 5B of Ahmadi, nozzle body has three fluid passages #94b, #96b, #98b).
Regarding claim 15, Ahmadi discloses that the plurality of outlet channels includes two outlet channels (FIG. 4 of Ahmadi, nozzle body has two fluid passages #94, #96).
Regarding claim 16, Ahmadi discloses an applicator system for jetting an adhesive (Abstract of Ahmadi, jetting dispenser comprising a nozzle; [0008] of Ahmadi, dispenser can be used to dispense adhesive), the applicator system comprising: a material supply for storing the adhesive (FIG. 1 of Ahmadi, supply #70); and a nozzle assembly configured to receive the adhesive from the material supply and to jet the adhesive (FIG. 1 of Ahmadi, jetting dispenser #10 which receives liquid from supply #70 and dispenses liquid through channel outlet #18), the nozzle assembly comprising: a body defining a chamber therein between an inlet and an outlet (FIG. 1 of Ahmadi, fluid chamber #32 having an inlet connected to fluid conduit and channel outlet #18), the chamber being configured to receive the adhesive through the inlet and to allow the adhesive to exit through the outlet (FIG. 1 of Ahmadi, FIG. 1 of Ahmadi, fluid chamber #32 receives fluid from supply #70 via fluid conduit which exits chamber through channel outlet #18); a valve seat disposed adjacent to the outlet (FIG. 1 of Ahmadi, valve seat #20); a valve stem configured to slidably move within the chamber towards and away from the valve seat and to contact the valve seat (FIG. 1 of Ahmadi, valve member #22); and a plurality of outlet channels in fluid communication with the outlet of the chamber, each of the plurality of outlet channels being configured to receive the adhesive from the chamber (FIG. 5B of Ahmadi, fluid passages #94b, #96b, #98b), wherein the valve stem is configured to impact the valve seat (FIG. 1 of Ahmadi, valve member #22 contacts valve seat #20), such that a discrete volume of the adhesive is forcefully ejected from the plurality of outlet channels due to the momentum of the impact between the valve stem and the valve seat ([0009] of Ahmadi, movement of valve member toward valve seat jets liquid material from nozzle outlets; [0001] of Ahmadi, dispenser dispenses discrete amounts of material).
Ahmadi does not specifically disclose that the applicator system is for jetting an adhesive onto a fabric or that the adhesive is ejected from the plurality of outlet channels onto the fabric.  As set forth in the MPEP, however, a claim is only limited by positively recited elements (MPEP § 2115).  Thus, the "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims."  In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). (MPEP §2115).
Ahmadi also does not specifically disclose that the nozzle assembly is configured to jet the adhesive onto the fabric.  The jetting dispenser of Ahmadi, however, is disclosed as being capable of jetting liquid material onto substrates generally ([0006] of Ahmadi) and would therefore necessarily be configured to jet adhesive onto a fabric.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ahmadi in view of Leonik, Jr. (U.S. Patent No. 4,031,355).
Regarding claim 17, Ahmadi does not disclose that the material supply further includes a heating element configured to heat the adhesive in the material supply.  Leonik, however, discloses a system for the automatic control of fluid temperature in a liquid adhesive applicator (1:10-13 of Leonik).  The system of Leonik includes a tank #18 provided with one or more heating elements for heating the liquid adhesive contained within the tank (3:29-32 of Leonik).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to provide the adhesive supply in the dispenser of Ahmadi with heating elements as taught by Leonik.  One of skill in the art would have been motivated to do so in order to provide for control of fluid temperature of the adhesive as taught by Leonik (1:10-13 of Leonik).  
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ahmadi in view of Lipsker (U.S. Patent No. 6,153,034).
Regarding claim 18, Ahmadi does not specifically disclose that the nozzle assembly is configured to be oriented in six-degrees of freedom relative to the fabric.  Ahmadi, however, discloses that the liquid dispenser is mounted on a movable platform to provide automated and accurate movement of the liquid dispenser in three dimensions relative to the substrate ([0003] of Ahmadi).  Lipsker discloses an adhesive dispenser for dispensing an adhesive and an actuator which moves the dispenser in six degrees of freedom (Abstract of Lipsker).  According to Lipsker, the adhesive dispenser can move in accordance with the geometry of an object (Abstract of Lipsker).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to provide the adhesive dispenser of Ahmadi with an actuator which allows movement of the dispenser in six degrees of freedom as taught by Lipsker (Abstract of Lipsker).  One of skill in the art would have been motivated to do so in order to allow the dispenser to move in accordance with the geometry of an object to which the adhesive is being applied as taught by Lipsker (Abstract of Lipsker).
Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Iwakoshi et al. (Japanese Patent Publication No. JP 2014-58757 A, cited in IDS submitted February 25, 2021, machine language translation provided and cited below) in view of Ahmadi.
Regarding claim 1, Iwakoshi discloses a method of bonding fabrics with an adhesive (Abstract of Iwakoshi, cloth bonding apparatus; [0047] method of bonding upper and lower cloth using apparatus), the method comprising: receiving the adhesive into a nozzle assembly (Abstract of Iwakoshi, cloth bonding apparatus includes nozzle; [0034] of Iwakoshi, nozzle #51 internally provided with a flow path through which an adhesive flows), the nozzle assembly having a plurality of outlet channels (FIG. 10 of Iwakoshi, nozzle has a plurality of discharge ports #53); jetting the adhesive from the plurality of outlet channels onto a first fabric ([0050] of Iwakoshi, discharge port of nozzle applied adhesive to lower cloth #74; adhesive would emerge from outlet as a thin stream of liquid and would therefore be jetted from the outlet); and applying a second fabric to the first fabric to adhere the first and second fabrics to each other ([0050] of Iwakoshi, upper cloth #63 bonded to lower cloth #74).
Iwakoshi does not specifically disclose that the nozzle receives the adhesive from an adhesive supply or that the nozzle assembly has a valve seat, a valve stem configured to slidably move towards and away from the valve seat.  Ahmadi, however, discloses a jetting dispenser for jetting a liquid material which includes a nozzle with a valve member and a valve seat (Abstract of Ahmadi) and a supply #70 that supplies liquid material to the nozzle ([0023] of Ahmadi).  According to Ahmadi, the valve member slidably moves toward and away from the valve seat to jet the adhesive ([0009] of Ahmadi).  Ahmadi also discloses that the liquid material can be an adhesive ([0008], [0023] of Ahmadi) and that the jetting dispenser achieves reduced cycle times and a multi-fold increase in throughput compared to conventional jetting dispensers ([0006] of Ahmadi).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use the nozzle assembly of Ahmadi in the fabric bonding method of Iwakoshi.  One of skill in the art would have been motivated to do so in order to achieve reduced cycle times and a multi-fold increase in throughput compared to conventional jetting dispensers as taught by Ahmadi ([0006] of Ahmadi).  
Regarding claim 2, Ahmadi discloses that jetting the adhesive includes moving the valve stem towards the valve seat and impacting the valve stem onto the valve seat, such that a discrete volume of the adhesive is forcefully ejected from the plurality of outlet channels due to the momentum of the impact between the valve stem and the valve seat ([0009] of Ahmadi, [0009] of Ahmadi, movement of valve member toward valve seat jets liquid material from nozzle outlets; [0001] of Ahmadi, dispenser dispenses discrete amounts of material).
Regarding claim 3, Ahmadi discloses that jetting the adhesive includes jetting a substantially equal portion of the adhesive through each of the plurality of outlet channels ([0029] of Ahmadi, droplets jetted from outlets are substantially the same size).
Regarding claim 5, Iwakoshi discloses that the first fabric is separate from the second fabric (FIG. 9 of Iwakoshi).
Regarding claim 6, Ahmadi discloses that jetting the adhesive includes jetting the adhesive through three outlet channels onto the first fabric (FIG. 5B of Ahmadi, nozzle body has three fluid passages #94b, #96b, #98b).
Regarding claim 7, Ahmadi discloses that jetting the adhesive includes jetting the adhesive through two outlet channels onto the first fabric (FIG. 4 of Ahmadi, nozzle body has two fluid passages #94, #96).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Iwakoshi in view of Ahmadi as applied to claim 1 above and further in view of Ziegler, Jr. et al. (U.S. Patent No. 4,251,312).
Regarding claim 4, Iwakoshi does not disclose that the first fabric and the second fabric are both part of a single integrated piece of fabric, and applying the second fabric to the first fabric includes folding the single integrated piece of fabric.  Ziegler, however, discloses a method of forming a hem along an edge of a fabric using an adhesive (Abstract of Ziegler).  According to Ziegler, the fabric is folded, a stream of adhesive is deposited between the overlying fabric layers and pressure is applied to form the hem (Abstract of Ziegler).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to fold the fabric over and bond the fabric to itself in the method of Iwakoshi.  One of skill in the art would have been motivated to do so in order to form a hem as taught by Ziegler (Abstract of Ziegler).  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Iwakoshi in view of Ahmadi as applied to claim 1 above and further in view of Lindsay et al. (U.S. Patent Application Publication No. 2005/0137549 A1).
Regarding claim 8, Iwakoshi does not disclose: orienting the nozzle assembly in a first configuration, such that the jetted adhesive on the first fabric forms a first pattern; and orienting the nozzle assembly in a second configuration different from the first configuration, such that the jetted adhesive on the first fabric forms a second pattern different from the first pattern.  Lindsay, however, discloses a method of applying adhesive from a nozzle to bond two components such as fabric layers together wherein the adhesive pattern is varied as a function of distance to control the amount of adhesive applied in a given region ([0020] of Lindsay, fabric layers bonded; [0021] of Lindsay, amount of adhesive varied).  According to Lindsay, by varying the adhesive pattern, the amount of adhesive can be optimized based on the stress that the components being bonded together are subjected to during use ([0021] of Lindsay).  Lindsay also discloses that the orientation of the nozzle can be adjusted to adjust the breadth or other properties of an adhesive pattern applied to a substrate as a function of time or position ([0036] of Lindsay).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to orient the nozzle in the method of Iwakoshi in different configurations to apply different patterns as taught by Lindsay.  One of skill in the art would have been motivated to do so in order to optimize the amount of adhesive based on the stress that the components being bonded together are subjected to during use as taught by Lindsay ([0021] of Lindsay).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. RAIMUND
Examiner
Art Unit 1746



/CHRISTOPHER W RAIMUND/Examiner, Art Unit 1746